 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 100, Transport Workers Union of America,AFL-CIO (Liberty Coaches, Inc.) and MiguelSimms. Case 2-CB-6386June 27, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn March 23, 1977, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upona charge filed by Miguel Simms on September 7, 1976, acomplaint, dated October 22, 1976, was issued alleging thatRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(XA) of theNational Labor Relations Act, as amended. In substance,the complaint alleges that on June 21, 1976, Union AgentKevin McGarvey filed intraunion charges against MiguelSimms claiming that Simms had violated the Union'sconstitution by filing unfair labor practice charges againstit with the National Labor Relations Board; on July 1,1976, a union hearing was conducted with respect to saidcharges; on August 19, 1976, Simms was expelled frommembership in the Union; and thereby the Union hasrestrained and coerced employees in the exercise of therights guaranteed in Section 7 of the Act. Respondent dulyfiled an answer denying that it had engaged in the allegedunfair labor practices and asserting as an affirmativel General Counsel's and Respondent's motions to correct the transcriptof record are hereby granted.230 NLRB No. 83defense that the decision to expel Miguel Simms from theUnion was reversed upon appeal. A hearing in thisproceeding was held on January 6 and 7, 1977, in NewYork, New York. Briefs have been filed with the Adminis-trative Law Judge on behalf of General Counsel andRespondent.1Upon the entire record in this case, I make the following:FINDINGS OF FACT1. JURISDICTIONAL FINDINGSLocal 100, Transport Workers Union of America, AFL-CIO, herein referred to as the Union, is a party to acollective-bargaining agreement with Liberty Coaches,Inc., herein called the Employer or the Company. LibertyCoaches, Inc., a New York corporation, which maintainsits principal office and place of business in Yonkers, NewYork, is engaged in providing bus transportation servicesto the public. During the calendar year 1976 the Company,in the course and conduct of its operations, derivedrevenues in excess of $250,000 and purchased goods andmaterials valued in excess of $50,000, of which in excess of$5,000 were shipped to its New York facility throughchannels of interstate commerce from locations outside theState of New York. The complaint alleges, Respondentadmits, and I find that the Company is an employer withinthe meaning of Section 2(2), engaged in commerce withinthe meaning of Section 2(6) and (7), of the Act, and theUnion is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESMiguel Simms, who was employed by Liberty Coaches,Inc., and who then was a member of the Union, wasdischarged on May 11, 1976. Simms filed a grievance withthe Union protesting his discharge. The grievance wassubmitted to arbitration before Arbitrator Theodore W.Kheel. On August 17, 1976, the arbitrator issued an awardsustaining discharge.Stemming, in part at least, from incidents discussed inthe opinion of Arbitrator Theodore W. Kheel, two sets ofintraunion charges were filed against Simms. The first,dated June 9, 1976, was filed by the Union's sectionchairman, Cosmo De'Alesio, and the second, dated June21, 1976, was filed by Union Organizer Kevin McGarvey.The first set of charges read as follows:As the elected section chairman of Section 704(Liberty Coaches, Inc.) Westchester Division, I wish tobring the following charges based on violations of ourconstitution and by-laws against Brother MiguelSimms, member of Section 704:1. Removing official union literature fromunion bulletin board. (Art. 19, Section 5, Consti-tution)2 Special proceedings have been instituted to vacate the arbitrator'saward.536 LOCAL 100, TRANSPORT WORKERS2. Accepting written and verbal grievances fromfellow members without authority. (Art. 19A, by-laws)3. Continuous opposition against the estab-lished grievance procedure. (Art. 19, Section 5 o,Const.)4. Threatening bodily harm against me if I donot resign as elected Chairman of Section 704.(Art. 19, Section 5m, Const.)5. Continuously harrassing and interruptinggrievance hearings and union management dis-cussions. (Art. 19, Section 5h)6. Threatening job action without union author-ity. (Art 20A, by-laws, Art. 19, Section 5A,Const.)7. Threatening bodily harm against memberswho disagree with his tactics. (Art. 19, Section 5A,Const.)All of these charges occurred approximately duringthe period February 15 through May 7, 1976.The second set of charges read as follows:As the organizer assigned to the Westchester Divi-sion (private Lines) I request you bring the followingcharges against Brother Miguel Simms of Section 704(W.C.):2/26/76 -Violation of Article 19, Section 5c(Constitution) National Labor Relations Board Case #2 C.B. -61076/10/76 -Violation of Article 19, Section 5c(Constitution) Violation of Article 17b, (By-Laws)Filed charge before N.L.R.B. against local ofviolating section 8, National Labor Relations Act.3A hearing with respect to the charges against Simms washeld on July 1, 1976, and the next day the following reportwas prepared:Report on Sub-Committee Hearing pertaining tocharges against Brother Miguel Simms for allegedviolations of the Constitution and ByLaws of Local100.Hearing was called to order at 5:05 pm on July 1,1976 by the Chairman of the Sub Committee. Themember charged was present and was represented byBrother M. Stern, member of Section 704, WestchesterDivision. The charges were submitted by CosmoDe'Alesio, Section 704 Chairman and consisted ofseven charges. They were read by the Chairman andthe accused Brother Miguel Simms represented byBrother Stern then stated they would not respond to thecharges as they felt they were not presented with morespecifics of the charges before the hearing. BrotherStern asked the committee if there would be anotherhearing on the charges to give them more opportunity3 On December 17, 1975, Miguel Simms filed an unfair labor practicecharge against the Union which was assigned Case 2CB-6107. and, onMay 6, 1976, Simms filed a second unfair labor practice charge against theto prepare a case. The chairman stated there would beno future meeting of the committee and that themember charged had received all the informationnecessary on the charges to be prepared to respond tothem at this hearing.The committee then proceeded to go over all thecharges starting with the charges brought by BrotherCosmo De'Alesio which consisted of seven separatecharges. Brother De'Alesio stated his reasons for eachcharge and the Chairman asked Brother Stern if theywould respond after each charge was heard and heresponded NO.The committee then took up the charges broughtagainst Brother Simms by Brother Robert Martin,Recording Sec of Section 704. Brother Martin ex-plained why he brought the charges against BrotherSimms and again the Chairman asked Brother Stern torespond to the charges and again he said NO.The Chairman stated to Brother Stern that infairness to Brother Simms whom he was representingthere should be some response to the charges. BrotherStern stated he felt the Hearing was prejudicial toBrother Simms and for the third time stated they weregoing to leave the Hearing. The Chairman then statedthey could not hold them there against their will but ifthey left the Hearing the remaining charges wouldcontinue on. Brothers Simms and Stern then left theHearing Room.The remaining charges which were brought againstBr Simms by TWU Organizer, Kevin McGarvey wereheard by the committee and in addition two chargesfrom the National Labor Board were presented asevidence. The Chairman then closed the Hearing at7:00 pm.The Committee feels Brother Simms is guilty of all thecharges submitted and makes the following recommen-dations:(1) BrotherUnion Office.(2) BrotherProbation.Simms be barred from ever holdingSimms be placed on Five (5) YearCommittee:/s/ Frank McCannFrank McCannH. Behrens/s/ F. BarrettF. BarrettThe report was considered at the Union's executiveboard meeting held on July 7, 1976. It was amended torevoke the membership of Miguel Simms in the Union asof July 7, 1976, "but in no way to prevent him fromworking." As amended it was unanimously approved. Byletter dated August 19, 1976, Simms was advised of theUnion which was assigned Case 2-CB-6253. The first charge waswithdrawn and the second charge was dismissed.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction taken against him. Simms duly appealed therefromin accordance with the provisions of the constitution of theTransport Workers Union of America, AFL-CIO. Onappeal, the action of the Union was reversed. By letterdated October 7, 1976, from William G. Lindner, interna-tional vice president and acting chairman of the committeeon appeals, Simms was duly notified and was transmitted acopy of the decision on appeal, which is as follows:INTERNATIONAL COMMITTEE ON APPEALS DECISIONAPPEAL #73-44 MIGUEL SIMMS LOCAL 100The International Committee on Appeals has reviewedthe appeal of Miguel Simms and its decision andrecommendation is as follows:1. That the action of the Local 100 ExecutiveBoard expelling Simms be rescinded for the followingreasons:a. That the charges filed by Brothers De'Alesioand Martin failed to meet the requirements ofArticle XIX, Section I of the TWU Constitutionin that they were lacking in specifics.b. Furthermore, the charges by Brother McGar-vey violated the National Labor Relations Act. Amembers' right to complain to the NationalLabor Relations Board is protected by lawregardless of the merits of the complaint and thischarge by Brother McGarvey is dismissed.2. That the charges referred to in I, a. above filedby Brothers De'Alesio and Martin be referred back tothe Local 100 Executive Board for clarification ofspecifics and a retrial before a new trial committeeappointed by the Local Executive Board.3. No new charges may be added to the charges inquestion because of the 60-day time limitation inArticle XIX, Section 2 of the TWU Constitution.4. The employer, Liberty Coach, charged Simmswith participation in the May 10, 1976 work stoppage.Those charges were appealed to Impartial ArbitratorTheodore Kheel by Simms and TWU defended Simmsin the arbitration proceedings. The Impartial Arbitra-tor's decision was that Simms be dismissed. Simms isconsequently no longer employed in the Transitindustry and not eligible for membership in the TWUper Article III Section 1 of the TWU Constitution.Pertinent to the issues herein are the following provisionsof the constitution of the Transport Workers Union ofAmerica, AFL-CIO:representatives and employees of the InternationalUnion and of any Local Union are eligible formembership. [Emphasis supplied.]ARTICLE Xlil.Section 9. (a) A member in good standing who leavesthe industry or who is furloughed for more than 90consecutive days shall receive upon application madethrough and certified by his Local Financial Secretary-Treasurer a withdrawal card from the InternationalUnion and he shall be reinstated to membershipwithout the payment of a fee upon his becomingeligible again.ARTICLE XIX.DisciplineSection 1. A charge by a member or members ingood standing that a member or members have violatedthis Constitution or engaged in conduct unbecoming amember of the Union must be specifically set forth inwriting and signed by the member or members makingthe charge. The charge must state the exact nature ofthe alleged offense or offenses and, if possible, theperiod of time during which the offense or offensesallegedly took place ...Section 2. Charges must be submitted to theRecording Secretary of the Local Union within sixty(60) days of the time the complainant first becameaware, or reasonably should have been aware, of thealleged offense ...Section 3. Upon charges being submitted, it ismandatory that a trial be held ...* **Section 5. The following enumerated acts are setforth as typifying conduct unbecoming a member of theUnion. This enumeration shall not be construed toexclude from disciplinary action other forms of unbe-coming conduct.** S(c) Maliciously instituting, or urging or advocat-ing that a member of any Local Union instituteaction in a court against the International Unionor any of its officers or against any Local Union,or any of its officers without first exhausting allremedies through the forms of appeal of theInternational Union....ARTICLE XX.ARTICLE II1.Section 1. All working men and women, regardless ofrace, creed, color or nationality, employed in, on orabout any and all passenger or other transportationfacilities, or public utilities and allied industries, and inany other employment which the International Execu-tive Council decides is appropriately within the juris-diction of the International Union, and officers, staffTrial of MembersSection 1. In the event that the Local ExecutiveBoard decides that the charges warrant a trial, theLocal Executive Board shall elect a Trial Committee ofthree members in good standing and shall designate amember in good standing to present the charges beforethe Trial Committee. The members of the TrialCommittee shall be selected by the Executive Boardspecifically for the trial of such charges and no officer538 LOCAL 100, TRANSPORT WORKERSor member who is a party or directly interested in suchcharges shall act as member of the Trial Committee.4,* *the Local Union to compensate the appellant for anyloss incurred as a result of the reversed or modifieddecision.Section 4. The accused shall have the right to berepresented before the Trial Committee by any memberof the Local Union in good standing. In the event thatthe accused fails to appear at the hearing at the timeand place provided in the notice served upon him, andpresents no acceptable excuse for absence, the hearingshall proceed with the same force and effect as if hewere present.**Section 6. The Local Executive Board shall take suchaction on the report of the Trial Committee as it maydeem proper, and, in the event the accused is foundguilty of the charges preferred against him, shall imposesuch penalties as in its judgement it may deem fittingand proper.***Section 9. A member who has been found guilty ofcharges preferred against him pursuant to this Articleshall have the right to appeal to the InternationalCommittee on Appeals ...Section 10. Any higher body to which an appealfrom the decision of the Local Executive Board is madeshall have the authority to affirm or reverse thedecision, or to modify the decision, or to order a newtrial.Section I I. A member who is under suspension frommembership, including a temporary suspension pend-ing hearing or trial, shall be required to pay all duesduring the period of suspension.ARTICLE XXIII.AppealsSection 1. The International Executive Council shallappoint a Committee on Appeals to consist of five (5)members of the Council. The Committee on Appealsshall have the power to decide all appeals from LocalUnions and their members, except as herein otherwiseprovided. When the decision of the Committee onAppeals is unanimous, such decision may be appealedonly to the next International Convention ...Discussion"[A] fundamental policy of the Act includes unrestrictedaccess to its processes and no private organization shouldbe permitted to prevent or regulate access to the Board." 4Thus, a labor organization that expels or fines a memberfor filing an unfair labor practice charge with the Board,5or even threatens a member with discipline for filing anunfair labor practice charge with the Board,6violatesSection 8(bX )(XA) of the Act.The question in this case is not whether there would be aviolation of the Act if the Union had expelled Simms frommembership, or if it had threatened to take such action forfiling unfair labor practice charges with the Board, butwhether the various parts of an intraunion proceeding canbe fragmented from the whole and each separatelyconsidered as a possible violation of the Act. In this casethe final result was that Simms was not expelled from theUnion and there was a clear and unequivocal expression ofprinciple by the Union's international committee onappeals that "A members' right to complain to theNational Labor Relations Board is protected by lawregardless of the merits of the complaint and this charge byBrother McGarvey is dismissed."The parties have cited no guiding precedent. As there isno evidence that the intraunion proceedings broughtagainst Simms were in any manner irregular or that in anymanner he was denied any of his substantive or proceduralrights under the constitution of the Transport WorkersUnion of America, AFL-CIO, and as there has been noshowing that prior to the date that the decision of theinternational committee on appeals was handed downSimms was adversely affected by the charges filed byMcGarvey or by the action of the Union purporting toexpel him,7I am of the opinion that there has not been aviolation of the Act.CONCLUSION OF LAWRespondent has not engaged in violations of the Actalleged in the complaint.Upon the foregoing findings of fact, conclusion of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:Section 5. When any act or decision of a LocalUnion is reversed or modified on appeal, the Interna-tional Executive Council may in its discretion requireI Independent Shoeworkers of Cincinnati, Ohio (The United States ShoeCorporation), 208 NLRB 411, 417 (1974).s International Union of Operating Engineers, Local No. 825, AFL-CIO(Building Contractors Association of New Jersey), 173 NLRB 955 (1968): H.B. Roberts, of Local 925, International Union of Operating Engineers andLocal 925, International Union of Operating Engineers v. N.L.R.B., 350 F.2d427 (C.A.D.C., 1965).a Millwrights & Machinery Erectors, Local Union 1510, affiliated with theUnited Brotherhood of Carpenters & Joiners of A merica A FL-CIO (MulberryORDERsThe complaint herein is dismissed in its entirety.Construction & Welding Co.), 152 NLRB 1374, 1377 (1965); see alsoIndependent Shoeworkers of Cincinnati, Ohio, supra.7 See Bellinger Shipyards, Inc., 227 NLRB 620 (1976).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."539